                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

BRYAN ALAN KROPP,

      Plaintiff,

v.                                                 Case No. 6:20-cv-1196-RBD-DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
____________________________________

                                      ORDER

      In this Social Security appeal, Defendant Commissioner of Social Security

(“Commissioner”) moved for remand so an Administrative Law Judge (“ALJ”)

can apply the correct legal standard to Plaintiff’s claim. (Doc. 29 (“Motion”).)

Plaintiff opposed, asking for a remand so the ALJ can award him benefits outright.

(Doc. 30.) The Commissioner replied. (Doc. 32.)

      On referral, U.S. Magistrate Judge Daniel C. Irick entered a Report and

Recommendation recommending the Court grant the Commissioner’s Motion,

noting Plaintiff has not demonstrated he is entitled to an award of benefits without

further argument. (Doc. 33 (“R&R”).) The parties did not object to the R&R, and

the time for doing so has passed. So the Court examines the R&R for clear error

only. See Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none,
the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.    The R&R (Doc. 33) is ADOPTED, CONFIRMED, and made a part of

            this Order in its entirety.

      2.    The Commissioner’s Motion (Doc. 29) is GRANTED.

      3.    The final decision of the Commissioner is REVERSED AND

            REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for the

            reasons stated in the R&R.

      4.    The ALJ is DIRECTED to hold an administrative hearing within

            120 days of this Order.

      5.    The Clerk is DIRECTED to enter judgment in favor of Plaintiff and

            then to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 1, 2021.




                                            2
